ORDER
ORDERED, by the Court of Appeals of Maryland, on its own motion, that a writ of certiorari to the Court of Special Appeals shall issue in the above entitled case, and said case shall be docketed on the regular docket as No. 76, September Term, 2004; and it is further
ORDERED, that counsel shall file memoranda of law; Appellants’ memorandum of law to be electronically filed on or before 4:30 p.m., Thursday, September 16, 2004; Appellee’s memorandum of law to be electronically filed on or before 11:00 a.m., Friday September 17, 2004 and it is further
ORDERED that this case shall be set for argument on September 20, 2004 at 10:00 a.m.